Case 17-18543        Doc 32     Filed 04/30/19     Entered 04/30/19 07:39:17          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-18543
         Elizabeth A Brudnak

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/19/2017.

         2) The plan was confirmed on 08/11/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 04/19/2019.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $66,996.97.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-18543       Doc 32     Filed 04/30/19    Entered 04/30/19 07:39:17                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $7,249.27
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $7,249.27


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $2,400.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $406.63
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,806.63

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP              Unsecured      1,870.00       1,782.12         1,782.12           0.00       0.00
 FIRST MIDWEST BANK            Unsecured      2,548.00       2,429.28         2,429.28           0.00       0.00
 INTERNAL REVENUE SERVICE      Priority       1,250.00       1,231.74         1,231.74        382.87        0.00
 INTERNAL REVENUE SERVICE      Unsecured            NA          18.36            18.36           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,685.00       1,760.03         1,760.03           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      2,573.14       2,539.59         2,539.59           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,070.00       1,110.60         1,110.60           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      3,463.26       3,561.97         3,561.97           0.00       0.00
 MORRIS HOSPITAL               Unsecured      3,471.00       1,127.00         1,127.00           0.00       0.00
 PERSONAL FINANCE CO           Unsecured      3,000.00       3,450.00         3,450.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Secured        8,417.91       8,417.91         8,417.91      3,352.54     707.23
 PORTFOLIO RECOVERY ASSOC      Unsecured         890.00        971.23           971.23           0.00       0.00
 QUANTUM3 GROUP                Unsecured      2,317.00       2,404.67         2,404.67           0.00       0.00
 QUANTUM3 GROUP                Unsecured         539.00        402.28           402.28           0.00       0.00
 QUANTUM3 GROUP                Unsecured      1,165.00         951.18           951.18           0.00       0.00
 QUANTUM3 GROUP                Unsecured      2,729.00       2,540.98         2,540.98           0.00       0.00
 TD/CBNA                       Unsecured      1,682.00            NA               NA            0.00       0.00
 MAURICES                      Unsecured         826.75           NA               NA            0.00       0.00
 ONE MAIN                      Unsecured      7,027.00            NA               NA            0.00       0.00
 CHASE                         Unsecured         990.00           NA               NA            0.00       0.00
 COMENITY/VICTORIAS SECRET     Unsecured          56.81           NA               NA            0.00       0.00
 BANK OF AMERICA               Unsecured      1,043.00            NA               NA            0.00       0.00
 BARCLAYS BANK DELAWARE        Unsecured         514.00           NA               NA            0.00       0.00
 BEST BUY                      Unsecured         890.42           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00          0.00             0.00           0.00       0.00
 WELLS FARGO DEALERS SERVICES Secured              0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-18543        Doc 32      Filed 04/30/19     Entered 04/30/19 07:39:17                  Desc        Page 3
                                                   of 3



 Scheduled Creditors:
 Creditor                                        Claim          Claim         Claim        Principal        Int.
 Name                               Class      Scheduled       Asserted      Allowed         Paid           Paid
 WELLS FARGO FINANCIAL BANK      Unsecured        3,113.00        3,060.06      3,060.06           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                   $0.00
       Mortgage Arrearage                                        $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                               $8,417.91          $3,352.54                 $707.23
       All Other Secured                                         $0.00              $0.00                   $0.00
 TOTAL SECURED:                                              $8,417.91          $3,352.54                 $707.23

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00               $0.00                  $0.00
        Domestic Support Ongoing                                 $0.00               $0.00                  $0.00
        All Other Priority                                   $1,231.74             $382.87                  $0.00
 TOTAL PRIORITY:                                             $1,231.74             $382.87                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,109.35                    $0.00                $0.00


 Disbursements:

         Expenses of Administration                               $2,806.63
         Disbursements to Creditors                               $4,442.64

 TOTAL DISBURSEMENTS :                                                                             $7,249.27


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/30/2019                             By:/s/ Glenn Stearns
                                                                             Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
